Citation Nr: 0002534	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  94-39 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder due to aggravation during active military 
service.


REPRESENTATION

Appellant represented by:	T. Gerald Henderson, Attorney 
at Law


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from June 1969 to September 
1969.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the regional 
office (RO) that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection by way of aggravation of a heart disorder.  
In a November 1996 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim.  The veteran appealed that decision to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter referred to as 
the Court).  In a May 1999 decision, the Court vacated and 
remanded the Board's decision for readjudication based on the 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed Cir. 
1998).


FINDINGS OF FACT

1.  In a March 1992 rating decision, which was not appealed, 
the RO determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a heart disorder due to in-service 
aggravation.

2.  The evidence submitted since the March 1992 rating 
decision is cumulative of evidence already of record and is 
not probative of whether the veteran's preexisting heart 
disorder was aggravated by active military service.


CONCLUSIONS OF LAW

1.  The March 1992 rating decision which disallowed the 
veteran's claim of entitlement to service connection for 
second degree auriculoventricular heart block due to in-
service aggravation is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  No new and material evidence has been submitted to reopen 
the claim for service connection for a heart disorder.  
38 U.S.C.A. § 5108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he had a heart disorder which pre-
existed his entry into active military service and which was 
aggravated by such service.  The veteran's contentions 
include the assertion that he has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a heart disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  A preexisting disease or injury 
will be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

The RO disallowed the veteran's claim of entitlement to 
service connection for a heart disorder when it determined in 
a March 1992 rating decision that he had not submitted new 
and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (a decision by an RO refusing, 
because of a lack of new and material evidence, to reopen a 
previously and finally disallowed claim, after having 
considered newly presented evidence, is a "disallowance" of 
a claim).  That adjudicative determination became final when 
the veteran failed to perfect an appeal from the decision 
within one year.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The claim can be reopened only 
with the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, rather than since 
the time that the claim was last disallowed on the merits.  
See Evans, supra.  If new and material evidence has not been 
submitted, the Board does not need to address the merits of 
the claims.  Sanchez v. Derwinski, 2 Vet. App. 330 (1992).  
In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The RO's March 1992 disallowance was based on the lack of 
evidence that the veteran's heart disorder was aggravated 
during active military service.  The evidence submitted by 
the veteran since the last final disallowance of the claim in 
March 1992 consists of the veteran's written statements, in 
which he asserted that he was inducted into the Army despite 
his having shown military doctors a letter written by his 
private physician to the effect that he had "a history of 
smothering spells. . . ."  The veteran stated in his October 
1993 notice of disagreement that his "condition" worsened 
during basic training and, in July 1969, his private 
physician determined that he had a second degree heart block.  
The veteran asserted that he was hospitalized while in 
service and later discharged from service.  He stated that:

Before induction it was a first degree 
heart blockage and I was working.  While 
in service it went to a second degree 
heart blockage and it wasn't until after 
service and a lot of rest that it went 
back into a Lst (sic) degree heart 
blockage.

In an April 1994 letter to a United States Senator, the 
veteran asserted that the letters from his private physician, 
which were of record since a denial of service connection by 
a rating decision dated in July 1970, proved that his 
condition was aggravated by active military service.  In his 
May 1994 substantive appeal, the veteran reiterated his 
understanding of his private physician's findings in July 
1969.  He interpreted the doctor's letter as an attempt to 
inform the Army doctors that the rigors of his basic training 
had aggravated his heart "condition."  He again expressed 
his own opinion that his heart disorder was aggravated by his 
basic training.

The veteran's several written statements submitted since the 
last final disallowance of the claim are merely cumulative of 
evidence already of record.  The record prior to such 
disallowance is replete with similar statements from the 
veteran.  Furthermore, even if his statements were not merely 
cumulative, they are not probative of the issue of whether 
his heart disorder was aggravated by active military service.  
In the absence of evidence that the veteran has the expertise 
to render medical opinions, his assertions that his 
disability from second degree auriculoventricular heart block 
was worsened during active military service are entitled to 
no probative weight.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board has considered the two affidavits submitted by the 
veteran in March 1992.  The affiants asserted that they were 
well acquainted with the veteran prior to his being drafted 
into the Army and that he had no "signs of heart trouble" 
prior to his induction.  In the absence of evidence that the 
persons who signed the affidavits had the medical expertise 
to render opinions about symptoms and manifestations 
associated with auriculoventricular heart block, such 
evidence is not afforded any probative weight and therefore 
does not bear directly and substantially on the matter at 
issue.  See Espiritu, supra.

In November 1999, the Board received an examination report 
written by a private physician who examined the veteran in 
October 1999.  Commenting on the veteran's history, the 
physician noted that the veteran apparently had had "some 
problems" before his induction into the army.  During his 
third week of basic training he nearly passed out.  A private 
physician administered an electrocardiogram (EKG) and 
diagnosed a first degree auriculoventricular heart block.  
After returning to duty, the veteran passed out on an 
obstacle course and was hospitalized, at which time a second 
degree heart block was found.  The physician commented on the 
veteran's employment history, his current complaints and 
medications, and his family's history of heart disease.  A 
physical examination and chest X-rays were normal.  An EKG 
showed a first degree auriculoventricular block with some 
left atrial enlargement.  Commenting on the issue of 
aggravation during service, the physician stated that he 
could only speculate.  Noting that the veteran's "problems" 
were not recognized at the time of his induction and the 
auriculoventricular block was first documented after his 
induction, he opined that the heart block "could have 
developed after he began Service."  The physician then 
suggested two alternative and opposing scenarios.  In the 
first scenario, the veteran was not fit for service at the 
time of his induction and the rigors of basic training became 
"detrimental" to his health.  Under the other scenario, the 
veteran was fit at the time of his induction and developed 
the heart disorder in service.  As a final comment the 
physician indicated that the veteran did not currently appear 
to be disabled from a cardiovascular standpoint.

The Board finds that the recent medical report does not bear 
directly and substantially on the matter at issue.  The issue 
is not the time of onset or discovery of the veteran heart 
disorder.  Rather, the issue is whether the veteran's 
disability from a pre-existing heart disorder worsened during 
his active military service.  Such a determination would 
depend on observations and comparisons of the veteran's 
disability from a pre-existing heart disorder prior to, 
during, and subsequent to his service.  Those matters are not 
discussed in the recently received physician's report.

The Board has reviewed the evidence submitted since the March 
1992 disallowance of the claim in the context of the entire 
record and finds that such of the evidence which is not 
merely cumulative and redundant does not bear directly and 
substantially upon the specific matter under consideration.  
Such evidence, when considered by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that no new and material 
evidence has been submitted to reopen the claim.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
March 1992 statement of the case, which informed the veteran 
of the reasons his claim had been denied.  Also, by this 
decision, the Board informs the appellant of the type of new 
and material evidence needed to reopen his claim.  
Specifically, the veteran should submit competent medical 
evidence which indicates that his disability from 
auriculoventricular heart block worsened during his active 
military service.  The Board also notes that, unlike Graves, 
the appellant in this case has not put VA on notice of the 
existence of specific evidence that may be both new and 
material, and sufficient to reopen his claim for service 
connection.



ORDER

The claim of entitlement to service connection for a heart 
disorder is not reopened.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

